Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims #1, 3, 4, 6, 7, 22, 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al.,  (U.S. Pat. No, 5,389,218), hereinafter referred to as "Bonne" and further in view of McNichols et al., (U.S. Pub. No. 2010/0076368), hereinafter referred to as “ McNichols”.

claim #1, 3, 6, 7, 22, 23, 25, a microsensor apparatus wherein a  pump cell withdraws oxygen from the enclosed space until the voltage drop induced at the sensor cell (fig. #1, item 10) (column #7, line 54-58) equals a predetermined reference value (column 2 line 16-23) dependent on resistance-dependent values, observation of metal-metal oxide redox processes, or relatively complex electronics (column #5, line 17-19) which a solid electrolyte (fig. #6, item 114), which is sensed by the change in resistance of either heater films (fig. #6, item 113) or electrodes (fig. #6, item 115, 116) (column 9, line 12), wherein the device operated in an oscillatory mode whereby a repetitive sequence of oxygen pumping currents flow to the pump cell in response to voltage inputs from the sensor (column #2, line 13-18).

Bonne substantially shows the claimed invention as shown in the rejection above. 
Bonne fails to show, with respect to claim #1, a micro-senor wherein the tampered resistant material is coupled to a supply voltage and  a oxidation of the tampered resistant material, exposure to electromagnetic radiation, or both and the integrated  circuit configured to identify the change.
McNichols teaches, with respect to claim #1, a sensor wherein either consumed by electrochemical oxidation or electrochemically oxidized to form a material which is electrically mad a non-conductor or increased resistivity and wherein the material is a tampered resistive material (incorporated by reference to U.S. Pat. 5,135,477) and can be measured by electronic circuit (fig. #7, item 24) wherein a predetermined rate of rise in the total voltage occurs due to the oxidation (paragraph 0112, 0118).

claim #1, a micro-senor wherein the tampered resistant material is coupled to a supply voltage and  a oxidation of the tampered resistant material, exposure to electromagnetic radiation, or both and the integrated  circuit configured to identify the change, into the method of Bonne, with the motivation this allows the utilizing of electrodes and posts made to control the resistive of a material, as taught by McNichols.

	Bonne shows, with respect to claim #4, a microsenor apparatus wherein the material comprises a metal (column #5, line 14-19).

Bonne shows, with respect to claim #26 and 27, a microsenor apparatus wherein the case of an anode (fig. #10, item 434, 436), either consumed by electrochemical oxidation or electrochemically oxidized to form a material which is electrically non-conductive (paragraph 0112).


//

Claim(s) #10, 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bonne et al.,  (U.S. Pat. No, 5,389,218), hereinafter referred to as "Bonne".

Bonne shows, with respect to claim #10 and 13, an apparatus, wherein a preferred embodiment of this present invention, a processor (fig. #2, item 24) is programmed to contain the (column #11, line 27-57).
 
The Examiner notes that the present presented prior art fails to mention explicitly that the program is “configured to corrupt data stored”. However, the Examiner takes the position that the present prior art that utilizes a computer/controller that are capable of analyzing the data required of measuring the oxygen content within the process. Furthermore, the Examiner believes that the present claim may have a typo error; “configured to corrupt data stored”. For examination purposes, the Examiner takes the position that the intention of the claim language was to ‘configured to analyze the corrupt data.’ Furthermore, the Examiner takes the position that the present claim language is configured for an apparatus and that the statement of what the logic configuration is to do or for has not been shown as being critical to the apparatus construction. For these reason, the Examiner takes the position that the rejection is proper. 




///

Claim #2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al.,  (U.S. Pat. No, 5,389,218), hereinafter referred to as "Bonne" and in view of Takeuchi et al., (U.S. Pat. No. 4,510,036), hereinafter referred to as “Takeuchi”.

Bonne substantially shows the claimed invention as shown in the rejection above. 
claim #2, an apparatus wherein the material is coupled to a first node configured to receive the supply voltage and to a second node configured to receive an input voltage, the input voltage comprising a voltage drop of the supply voltage across the material, wherein the sensor is configured to identify the change in the at least one electrical property of the material based at least in part on a comparison of the input voltage to a reference voltage.

Takeuchi teaches, with respect to claim #2, an apparatus wherein the oxygen ionic conductor (fig. #1a) is a plate or a cylinder a material of which is a sintered body of a solid solution containing zirconia (ZrO.sub.2) wherein the anode (fig. #1a, item 1b) is deposited on (column #4, line 62-67; column #5, line 1-4), and a negative voltage is applied to the cathode/(second node) (fig. #1a, item 1d) and a positive voltage is applied to the anode (fig. #1a, item 1b) (column #5, line 1-4, 22-27, 28-37).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, an apparatus wherein the material is coupled to a first node configured to receive the supply voltage and to a second node configured to receive an input voltage, the input voltage comprising a voltage drop of the supply voltage across the material, wherein the sensor is configured to identify the change in the at least one electrical property of the material based at least in part on a comparison of the input voltage to a reference voltage, into the method of Bonne, with the motivation this combination decreases the effect that varying temperatures can have an therefore increasing the validity of the data, as taught by Takeuchi.

////
Claim #8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al.,  (U.S. Pat. No, 5,389,218), hereinafter referred to as "Bonne" as modified by Takeuchi et al., (U.S. Pat. No. 4,510,036), hereinafter referred to as “Takeuchi” and in view of McNichols et al., (U.S. Pub. No. 2010/0076368), hereinafter referred to as “ McNichols”.

Bonne fails to show, with respect to claim #8, an apparatus wherein: the other material and the material share an interface; and the material is coupled to a first node configured to receive the supply voltage and the another material is coupled to a second node configured to receive an input voltage, wherein the sensor is configured to identify the change in the at least one electrical property of the material based at least in part on a comparison of the input voltage to a reference voltage,

Takeuchi teaches, with respect to claim #8, an apparatus wherein the oxygen ionic conductor (fig. #1a) is a plate or a cylinder a material of which is a sintered body of a solid solution containing zirconia (ZrO.sub.2) wherein the anode/(first node) (fig. #1a, item 1b) is deposited on (column #4, line 62-67; column #5, line 1-4), and a negative voltage is applied to the cathode/(second node) (fig. #1a, item 1d) and a positive voltage is applied to the anode (fig. #1a, item 1b) (column #5, line 1-4, 22-27, 28-37).

claim #8, an apparatus wherein: the other material and the material share an interface; and the material is coupled to a first node configured to receive the supply voltage and the another material is coupled to a second node configured to receive an input voltage, wherein the sensor is configured to identify the change in the at least one electrical property of the material based at least in part on a comparison of the input voltage to a reference voltage, into the method of Bonne, with the motivation this combination decreases the effect that varying temperatures can have an therefore increasing the validity of the data, as taught by Takeuchi.

Bonne as modified by Takeuchi, substantially shows the claimed invention as shown in the rejection above.
Bonne as modified by Takeuchi, fails to show, with respect to claim #8, a micro-senor wherein the tampered resistant material is coupled to a supply voltage and  a oxidation of the tampered resistant material, exposure to electromagnetic radiation, or both and the integrated  circuit configured to identify the change.

McNichols teaches, with respect to claim #8, a sensor wherein either consumed by electrochemical oxidation or electrochemically oxidized to form a material which is electrically mad a non-conductor or increased resistivity and wherein the material is a tampered resistive material (incorporated by reference of U.S. Pat. 5,135,477) and can be measured by electronic circuit (fig. #7, item 24) wherein a predetermined rate of rise in the total voltage occurs due to the oxidation (paragraph 0112, 0118).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a micro-senor wherein the tampered resistant material is coupled to a supply voltage and  a oxidation of the tampered resistant material, exposure to electromagnetic radiation, or both and the integrated  circuit configured to identify the change, into the method of Bonne as modified by Takeuchi, with the motivation this allows the utilizing of electrodes and posts made to control the resistive of a material, as taught by McNichols.

Bonne shows, with respect to claim #9, a microsenor apparatus wherein the material (fig. #6, item 112, left) is separated from the other material (fig. #6, item 112, right) (column #8, line 58-63).

Bonne fails to show, with respect to claim #9, a microsenor apparatus wherein separated from one another, and each of the material and the other material are coupled to a node configured to receive the supply voltage and coupled to a node for receiving an input voltage.

Takeuchi teaches, with respect to claim #9, an apparatus wherein the oxygen ionic conductor (fig. #1a) is a plate or a cylinder a material of which is a sintered body of a solid solution containing zirconia (ZrO.sub.2) wherein the anode/(first node) (fig. #1a, item 1b) is deposited on (column #4, line 62-67; column #5, line 1-4), and a negative voltage is applied to the cathode/(second node) (fig. #1a, item 1d) and a positive voltage is applied to the anode (fig. #1a, item 1b) (column #5, line 1-4, 22-27, 28-37).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a microsenor apparatus wherein separated from one another, and each of the material and the other material are coupled to a node configured to receive the supply voltage and coupled to a node for receiving an input voltage, into the method of Bonne, with the motivation this combination decreases the effect that varying temperatures can have an therefore increasing the validity of the data, as taught by Takeuchi.

Bonne as modified by Takeuchi, fails to show, with respect to claim #9, a micro-senor wherein the tampered resistant material is coupled to a supply voltage and  a oxidation of the tampered resistant material, exposure to electromagnetic radiation, or both and the integrated  circuit configured to identify the change.

McNichols teaches, with respect to claim #9, a sensor wherein either consumed by electrochemical oxidation or electrochemically oxidized to form a material which is electrically mad a non-conductor or increased resistivity and wherein the material is a tampered resistive material (incorporated by reference of U.S. Pat. 5,135,477) and can be measured by electronic circuit (fig. #7, item 24) wherein a predetermined rate of rise in the total voltage occurs due to the oxidation (paragraph 0112, 0118).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a micro-senor wherein the tampered resistant material is coupled to a supply voltage and  a oxidation of the tampered resistant material, 

/////
Claim #5 is rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al.,  (U.S. Pat. No, 5,389,218), hereinafter referred to as "Bonne" and in view of Cermak et al., (U.S. Pat. No. 4,151,503) hereinafter referred to as “Cermak”.

Bonne substantially shows the claimed invention as shown in the rejection above. 
Bonne fails to show, with respect to claim #5, an apparatus wherein the material is  comprises titanium.

Cermak teaches, with respect to claim #5, an apparatus wherein a predictable electrical resistance change of the partial pressure of oxygen, based on the environment changes wherein the material is titania (titanium dioxide having a general formula TiO2), fixed resistor electrically in series (column #3, line 3-8) selectively referencing to define the output signal as either the voltage drop across the sensor chip member or the voltage drop across the thermistor chip member (column #5, line 27-30).


claim #5, an apparatus wherein the material is  comprises titanium, into the method of Bonne, with the motivation this combination decreases the effect that varying temperatures can have an therefore increasing the validity of the data, as taught by Cermak.


//////

Claim #14  are rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al.,  (U.S. Pat. No, 5,389,218), hereinafter referred to as "Bonne" and in view of  Chiao et al., (U.S. Pub. No. 2009/0040044), hereinafter referred to as “Chiao”.

Bonne substantially shows the claimed invention as shown in the rejection above. 
Bonne fails to show, with respect to claim #14, an apparatus wherein the sensor comprises a differential amplifier, the output signal comprising a difference between an input voltage at a first node and a reference voltage.

Takeuchi teaches, with respect to claim #14, an apparatus wherein the sensor circuit (fig. #1a, item144) includes a two-stage amplifier and a comparator (paragraph 0029, 0033).


claim #14, an apparatus wherein the sensor comprises a differential amplifier, the output signal comprising a difference between an input voltage at a first node and a reference voltage, into the method of Bonne, with the motivation this the signal to enlarged so a desired gauging can be done, as taught by Takeuchi.

//////

Claim #24 is rejected under 35 U.S.C. 103 as being unpatentable over Bonne et al.,  (U.S. Pat. No, 5,389,218), hereinafter referred to as "Bonne" and in view of  NISHIJIMA et al., (U.S. Pub. No. 2017/0038826), hereinafter referred to as “Nishijima”.

Bonne substantially shows the claimed invention as shown in the rejection above. 
Bonne fails to show, with respect to claim #24, an apparatus further comprising at least one of destroying at least a portion of the integrated circuit or erasing data stored within memory of the integrated circuit responsive to the output signal.

Nishijima teaches, with respect to claim #24, an apparatus wherein the memory circuit (fig. #6, item 201) is reset to an initial state and a step is made by giving VSS to the node storing the charge of the memory circuit  (paragraph 0029, 0033).


claim #24, an apparatus further comprising at least one of destroying at least a portion of the integrated circuit or erasing data stored within memory of the integrated circuit responsive to the output signal, into the method of Bonne, with the motivation that this clears out any data residue from previous sensor detections, as taught by Nishijima.


Allowable Subject Matter
Claim #11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim #11
Comprising at least one material formulated and configured to destroy at least a portion of the integrated circuit.

Claim #15
A fuse located between a node configured to receive a supply voltage and the material.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches an apparatus comprising an integrated circuit coupled to at supply voltage, (Bonne et al., 5,389,218); Takeuchi et al., 4,510,036, of  Chiao et al., 2009/0040044), it fails to teach either collectively or alone, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #16-21 are allowed.
Claim #16
A sensor within the integrated circuit and configured to compare a reference voltage at the third node and an input voltage at the second node



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/09/2021
/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816